Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims from pending
Application No. 16/505,106
Claims from
Patent No. US 8,706,164
1. A method performed by a terminal in a communication system, the method comprising: 

receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list; 

identifying multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell; and 

applying a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell. 

3. A method for supporting multiple frequency bands at a terminal in a mobile communication system, the method comprising: 

receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station; 

determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator include one or more frequency bands supported by the terminal; 

attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station; and 

receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.

2. The method of claim 1, further comprising: identifying an uplink transmission power 


7. The method of claim 5, wherein the at least one additional spectrum emission value matches in sequence to the one or more frequency bands supported by the base station according to the additional frequency band indicator.

4. The method of claim 1, further comprising: applying spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 
5. The method of claim 3, further comprising: calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
5. The method of claim 1, wherein the first list and the second list are broadcast based on system information from the base station. 

3. A method for supporting multiple frequency bands at a terminal in a mobile communication system, the method comprising: 

receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station; 

determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator include one or more frequency bands supported by the terminal; 

attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station; and 

receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.



a transceiver; and 

a controller configured to: 

receive, from a base station via the transceiver, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, 

identify multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell, and 

apply a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell. 
10. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver which transmits and receives signals to and from a base station; and 

a controller which controls receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station, determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes one or more frequency bands supported by the terminal, attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station, and receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.

7. The terminal of claim 6, wherein the controller is further configured to identify an uplink transmission power based on spectrum emission information corresponding to the frequency band indicated by the first listed frequency band information among the multiple spectrum emission information. 
12. The terminal of claim 10, wherein the controller controls calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
8. The terminal of claim 6, wherein the multiple spectrum emission information of the 




12. The terminal of claim 10, wherein the controller controls calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
10. The terminal of claim 6, wherein the first list and the second list are broadcast based on system information from the base station. 
10. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver which transmits and receives signals to and from a base station; and 

a controller which controls receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station, determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes one or more frequency bands supported by the terminal, attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station, and receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.



generating a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list; and 

transmitting the first list for the multiple frequency band information supported by the cell and the second list for the multiple spectrum emission information, 

wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
3. A method for supporting multiple frequency bands at a terminal in a mobile communication system, the method comprising: 

receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station; 

determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator include one or more frequency bands supported by the terminal; 

attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station; and 

receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.

12. The method of claim 11, wherein an uplink transmission power is identified based on spectrum emission information corresponding to the frequency band information indicated by the first listed frequency band information among the multiple spectrum emission information. 
5. The method of claim 3, further comprising: calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
13. The method of claim 11, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency bands of the first list. 
7. The method of claim 5, wherein the at least one additional spectrum emission value matches in sequence to the one or more frequency bands supported by the base station according to the additional frequency band indicator.


5. The method of claim 3, further comprising: calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
15. The method of claim 11, wherein the first list and the second list are broadcast based on system information from the base station.
3. A method for supporting multiple frequency bands at a terminal in a mobile communication system, the method comprising: 

receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station; 

determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator include one or more frequency bands supported by the terminal; 

attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station; and 

receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.

16. A base station in a communication system, the base station comprising: 

a transceiver; and 



generate a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, and 

transmit, via the transceiver, the first list for the multiple frequency band information supported by the cell and the second list for the multiple spectrum emission information, 

wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
in a mobile communication system, the terminal comprising: 

a transceiver which transmits and receives signals to and from a base station; and 

a controller which controls receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station, determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes one or more frequency bands supported by the terminal, attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station, and receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.



12. The terminal of claim 10, wherein the controller controls calculating uplink transmission power based on the spectrum emission value corresponding to the frequency band on which the UE attempts access.
18. The base station of claim 16, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list. 
14. The terminal of claim 12, wherein the at least one additional spectrum emission value matches in sequence to the one or more frequency bands supported by the base station according to the additional frequency band indicator.

19. The base station of claim 16, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission 


10. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver which transmits and receives signals to and from a base station; and 

a controller which controls receiving a first system information including a frequency band indicator indicating a frequency band supported by a base station and an additional frequency band indicator indicating at least one frequency band supported by the base station, determining whether the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes one or more frequency bands supported by the terminal, attempting, when the frequency bands indicated by the frequency band indicator and the additional frequency band indicator includes the one or more frequency bands supported by the terminal, access to the base station, and receiving a second system information including an additional spectrum emission value corresponding to the frequency band indicated by the frequency band indicator and at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the additional frequency band indicator.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 7, 10, 12 and 14 of U.S. Patent No. 8,706,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/505,106 and the subject matter of claims 3, 5, 7, 10, 12 and 14 of U.S. Patent No. 8,706,164 disclose an invention of similar scope.

Claims from pending
Application No. 16/505,106
Claims from
Patent No. US 8,982,830
1. A method performed by a terminal in a communication system, the method comprising: 

receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list; 

identifying multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell; and 

applying a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell. 

19. A method for supporting multiple frequency bands by a terminal in a mobile communication system, the method comprising: 

receiving first system information including information of at least one frequency band supported by a cell; 

determining whether the at least one frequency band indicated by the first system information includes one or more frequency bands supported by the terminal; 

receiving second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information; and 

determining whether an access to the cell is available according to the first system information and the second system information.

2. The method of claim 1, further comprising: identifying an uplink transmission power based on spectrum emission information corresponding to the frequency band indicated by the first listed frequency band information among the multiple spectrum emission information. 
21. The method of claim 19, further comprising: 

determining uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
3. The method of claim 1, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list. 
23. The method of claim 19, wherein the at least one additional spectrum emission value of the second information corresponds in sequence to the at least one frequency band supported by the cell according to the first system information.

4. The method of claim 1, further comprising: applying spectrum emission information 


determining uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.


19. A method for supporting multiple frequency bands by a terminal in a mobile communication system, the method comprising: 

receiving first system information including information of at least one frequency band supported by a cell; 

determining whether the at least one frequency band indicated by the first system information includes one or more frequency bands supported by the terminal; 

receiving second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information; and 

determining whether an access to the cell is available according to the first system information and the second system information.

6. A terminal in a communication system, the terminal comprising: 

a transceiver; and 

a controller configured to: 

receive, from a base station via the transceiver, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, 

identify multiple frequency band information supported by the terminal from the first list for 

apply a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell. 
. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive signals to and from a cell; and 

a controller configured to control to receive first system information including information of at least one frequency band supported by the cell, to determine whether the frequency band indicated by the first system information includes one or more frequency bands supported by the terminal, to receive second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information, and to determine whether an access to the cell is available according to the first system information and second system information.

9. The terminal of claim 7, wherein the controller controls to determine uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
8. The terminal of claim 6, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list.
11. The terminal of claim 7, wherein the at least one additional spectrum emission value of the second system information corresponds in sequence to the at least one frequency band supported by the cell according to the first system information.

9. The terminal of claim 6, wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 

9. The terminal of claim 7, wherein the controller controls to determine uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
10. The terminal of claim 6, wherein the first list and the second list are broadcast based on system information from the base station. 
7. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive signals to and from a cell; and 

a controller configured to control to receive first system information including information of at least one frequency band supported by the cell, to determine whether the frequency band indicated by the first system information includes one or more frequency bands supported by the terminal, to receive second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information, and to determine whether an access to the cell is available according to the first system information and second system information.



generating a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list; and 

transmitting the first list for the multiple frequency band information supported by the cell and the second list for the multiple spectrum emission information, 

wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
19. A method for supporting multiple frequency bands by a terminal in a mobile communication system, the method comprising: 

receiving first system information including information of at least one frequency band supported by a cell; 

determining whether the at least one frequency band indicated by the first system information includes one or more frequency bands supported by the terminal; 

receiving second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information; and 

determining whether an access to the cell is available according to the first system information and the second system information.

12. The method of claim 11, wherein an uplink transmission power is identified based on spectrum emission information corresponding to the frequency band information indicated by the first listed frequency band information among the multiple spectrum emission information. 
21. The method of claim 19, further comprising: 

determining uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
13. The method of claim 11, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency bands of the first list. 
23. The method of claim 19, wherein the at least one additional spectrum emission value of the second information corresponds in sequence to the at least one frequency band supported by the cell according to the first system information.


21. The method of claim 19, further comprising: 

determining uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
15. The method of claim 11, wherein the first list and the second list are broadcast based on system information from the base station.
19. A method for supporting multiple frequency bands by a terminal in a mobile communication system, the method comprising: 

receiving first system information including information of at least one frequency band supported by a cell; 

determining whether the at least one frequency band indicated by the first system information includes one or more frequency bands supported by the terminal; 

receiving second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information; and 

determining whether an access to the cell is available according to the first system information and the second system information.

16. A base station in a communication system, the base station comprising: 

a transceiver; and 

a controller configured to: 

generate a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, and 



wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive signals to and from a cell; and 

a controller configured to control to receive first system information including information of at least one frequency band supported by the cell, to determine whether the frequency band indicated by the first system information includes one or more frequency bands supported by the terminal, to receive second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information, and to determine whether an access to the cell is available according to the first system information and second system information.


9. The terminal of claim 7, wherein the controller controls to determine uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
18. The base station of claim 16, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list. 
11. The terminal of claim 7, wherein the at least one additional spectrum emission value of the second system information corresponds in sequence to the at least one frequency band supported by the cell according to the first system information.

19. The base station of claim 16, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 
9. The terminal of claim 7, wherein the controller controls to determine uplink (UL) transmission power according to the spectrum emission value corresponding to the at least one frequency band on which the terminal determines to access.
20. The base station of claim 16, wherein the first list and the second list are broadcast based on system information from the base station.
7. A terminal for supporting a plurality of frequency bands in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive signals to and from a cell; and 

a controller configured to control to receive first system information including information of at least one frequency band supported by the cell, to determine whether the frequency band indicated by the first system information includes one or more frequency bands receive second system information including at least one additional spectrum emission value corresponding to the at least one frequency band indicated by the first system information, and to determine whether an access to the cell is available according to the first system information and second system information.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 11, 19, 21 and 23 of U.S. Patent No. 8,982,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/505,106 and the subject matter of claims 7, 9, 11, 19, 21 and 23 of U.S. Patent No. 8,982,830 disclose an invention of similar scope.

Claims from pending
Application No. 16/505,106
Claims from
Patent No. US 10,349,407
1. A method performed by a terminal in a communication system, the method comprising: 

receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list; 

identifying multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell; and 

applying a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for 

A method for supporting multiple frequency bands by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell; 

receiving, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information; and 

applying a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.


9. The method of claim 7, further comprising: determining uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
3. The method of claim 1, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list. 
11. The method of claim 7, wherein the at least one second spectrum emission information of the second system information is listed in a same order of the at least one second information supported by the cell based on the first system information.

4. The method of claim 1, further comprising: applying spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 
9. The method of claim 7, further comprising: determining uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
5. The method of claim 1, wherein the first list and the second list are broadcast based on system information from the base station. 

7. A method for supporting multiple frequency bands by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell; 

receiving, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information; and 

applying a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.



a transceiver; and 

a controller configured to: 

receive, from a base station via the transceiver, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, 

identify multiple frequency band information supported by the terminal from the first list for 

apply a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell. 
A terminal for supporting a plurality of frequency bands in a wireless communication system, the terminal comprising: 

a transceiver; and 

a controller coupled with the transceiver and configured to: 

receive, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell, 

receive, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information, and 

apply a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.


16. The terminal of claim 14, wherein the controller is further configured to determine uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
8. The terminal of claim 6, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list.
18. The terminal of claim 14, wherein the at least one second spectrum emission information of the second system information is listed in a same order of the at least one second information supported by the cell based on the first system information.

9. The terminal of claim 6, wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 


10. The terminal of claim 6, wherein the first list and the second list are broadcast based on system information from the base station. 
14. A terminal for supporting a plurality of frequency bands in a wireless communication system, the terminal comprising: 

a transceiver; and 

a controller coupled with the transceiver and configured to: 

receive, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell, 

receive, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information, and 

apply a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.

11. A method performed by a base station in a communication system, the method comprising: 



transmitting the first list for the multiple frequency band information supported by the cell and the second list for the multiple spectrum emission information, 

wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
A method for supporting multiple frequency bands by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell; 

receiving, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information; and 

applying a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.


9. The method of claim 7, further comprising: determining uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
13. The method of claim 11, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency bands of the first list. 
11. The method of claim 7, wherein the at least one second spectrum emission information of the second system information is listed in a same order of the at least one second information supported by the cell based on the first system information.


9. The method of claim 7, further comprising: determining uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
15. The method of claim 11, wherein the first list and the second list are broadcast based on system information from the base station.
7. A method for supporting multiple frequency bands by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell; 

receiving, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information; and 

applying a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.



a transceiver; and 

a controller configured to: 

generate a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list, and 

transmit, via the transceiver, the first list for the multiple frequency band information supported by the cell and the second list for the multiple spectrum emission information, 

wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell.
14. A terminal for supporting a plurality of frequency bands in a wireless communication system, the terminal comprising: 

a transceiver; and 

a controller coupled with the transceiver and configured to: 

receive, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell, 

receive, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information, and 

apply a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.

17. The base station of claim 16, wherein an uplink transmission power is identified based on spectrum emission information corresponding to the frequency band information indicated by the first listed 



18. The terminal of claim 14, wherein the at least one second spectrum emission information of the second system information is listed in a same order of the at least one second information supported by the cell based on the first system information.

19. The base station of claim 16, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information. 
16. The terminal of claim 14, wherein the controller is further configured to determine uplink (UL) transmission power according to the second spectrum emission information corresponding to the at least one second information on which the terminal determines to access.
20. The base station of claim 16, wherein the first list and the second list are broadcast based on system information from the base station.
14. A terminal for supporting a plurality of frequency bands in a wireless communication system, the terminal comprising: 

a transceiver; and 

a controller coupled with the transceiver and configured to: 

receive, from a base station, first system information including first information indicating a first frequency band supported by a cell and a list of at least one second information indicating at least one second frequency band supported by the cell, 

receive, from the base station, second system information including uplink frequency information, first spectrum emission information corresponding to the first information and a list of at least one second spectrum emission information corresponding to the at least one second information, and 

apply a frequency band, indicated by first listed information supported by the terminal from the list of the at least one second information, to access the cell if the first frequency band is not supported by the terminal, 

wherein an uplink frequency offset and a lower limit of an uplink frequency are determined based on the first information if the first frequency band is not supported and the at least one second frequency band is supported by the terminal, and 

wherein the uplink frequency offset and the lower limit of the uplink frequency are used for identifying an uplink carrier frequency.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 11, 14, 16 and 18 of U.S. Patent No. 10,349,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/505,106 and the subject matter of claims 7, 9, 11, 14, 16 and 18 of U.S. Patent No. 10,349,407disclose an invention of similar scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed on 03/29/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2021 and 01/08/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/29/2021 with respect to independent claim 1 have been fully considered, but are not persuasive. Applicant’s Arguments/Remarks are addressed below. The claims 1-20 have not overcome the claim rejections as shown below.
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Roessel fails to disclose, teach or suggest the feature “applying a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell”, because in Roessel is absent any disclosure of applying a frequency band indicated by first listed frequency band information, and Roessel does not describe which one of the frequency modes supported by the BS that are also supported by the UE to select.
Examiner respectfully disagrees. Roessel discloses in paragraph [0036] that the UE responds with a signaling message indicating the support for the multiple frequency band modes. This shows that the UE identifies multiple frequency band modes supported by the UE from the broadcast message received from the BS, which includes multiple band modes supported by the BS. Roessel further discloses that the UE uses the allocated uplink channel and downlink channel to communicate with the BS, based on the received broadcast message with the frequency bands supported by the BS (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0038], [0039], [0040]). The UE uses at least one of the multiple frequency bands indicated in the signaling message to perform the uplink communications or downlink communications. The signaling message includes the supported frequency modes, which is interpreted as a list of supported frequency modes with first listed frequency band information. The first listed frequency band information is interpreted as any frequency information in the signaling 
Examiner’s Note: As discussed in the Interview on May 4, 2021, the Examiner suggests including further features regarding the “first listed frequency band information”, such as position with a list, how is determined, how the information is listed, in order to differentiate from the prior arts of record. Additionally, the Examiner suggests to take into consideration the prior art of Gholmieh (US 2010/0143361) used in an Office Action dated 06/21/2018 for parent case 14/658,674 (claim 1), which was used for a similar subject matter.

Regarding amended independent claim 1, Applicant further argues that Roessel and Ishii fail to disclose, teach or suggest the feature “receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list”, because Roessel is cited for the first list and Ishii for the second list, where there is no association between.
Examiner respectfully disagrees. Roessel discloses that the BS indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message (Roessel, [0034], [0036]). However, the system information does not include a second list of multiple spectrum emission information corresponding to the first list. The prior art of Ishii discloses that a BS transmits a message (i.e. system information) to the mobile station including multiple frequency bands (first list) with corresponding spectrum emission mask information (second list). Table 8B of Ishii shows the relation between frequency bands with Requirements (second left column), which are information for spectrum emission mask (SEM). The information in the table is transmitted via system information by the BS (Ishii, [0089]-[0092]). Thus, the information regarding the SEM in relation to the frequency band information disclosed by Ishii complements the system information in the prior art of Roessel, and the combination disclose the feature “receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list”.

Regarding amended independent claim 1, Applicant further argues that it is unreasonable to combine Roessel with Ishii because the resource allocation message of Roessel corresponds to the second list, Roessel only mentions “spectrum emission mask” and not a plurality of emission masks, and the amount of reduction in Ishii is not “additional spectrum emission”.
Examiner respectfully disagrees. As discussed above, Roessel discloses that the BS indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message. The prior art of Ishii discloses that a BS transmits a message (i.e. system information) to the mobile station including multiple frequency bands with corresponding spectrum emission mask information. Table 8B of Ishii shows the relation between frequency bands with Requirements (second left column), which are information for spectrum emission mask (SEM). The information in the table is transmitted via system information by the BS (Ishii, [0089]-[0092]). Thus, the information regarding the SEM in relation to the frequency band information disclosed by Ishii complements the system information in the prior art of Roessel, and the combination disclose the feature “receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list”.

Regarding amended independent claim 1, Applicant further argues that in Ishii, the relationship between the first list and the second list is unclear.
Examiner respectfully disagrees. As discussed above, the prior art of Ishii discloses that a BS transmits a message (i.e. system information) to the mobile station including multiple (Ishii, [0089]-[0092]). Thus, the information regarding the SEM in relation to the frequency band information disclosed by Ishii complements the system information in the prior art of Roessel, and the combination disclose the feature “receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station and a second list for multiple spectrum emission information corresponding to the first list”.

Thus, based on the response to the arguments discussed above and the prior arts of Roessel and Ishii, the amended independent claim 1 is rendered unpatentable. Independent claims 6, 11 and 16 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roessel et al. (US 2010/0317356) (provided in the IDS), hereinafter “Roessel” in view of Ishii et al. (US 2010/0118805) (provided in the IDS), hereinafter “Ishii”.

As to claim 1, Roessel teaches a method performed by a terminal in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], a method for supporting multiple frequency band modes at a user terminal (UE)), the method comprising: 
receiving, from a base station, a first list for multiple frequency band information supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS); 
identifying multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0039], [0040], the UE determines an allocated uplink channel supported by the UE based on receiving the broadcast message with the frequency modes supported by the BS. [0036]-[0037], additionally, the UE determines its support to the multiple frequency band modes and responds with a signaling message indicating its support for the multiple frequency band modes. This indicate that the UE determines or identifies multiple frequency band modes to transmit the response, and to further perform downlink and uplink communications); and 
(Roessel, Fig. 3, [0030], [0034], Fig. 4, [0036]-[0037], [0038], [0039], [0040], the UE uses the allocated uplink channel and downlink channel to communicate with the BS, based on receiving the broadcast message with the frequency modes supported by the BS and the determined multiple frequency band modes supported by the UE, where using the allocated channel includes minimal interference to neighbor channels, compliance with transmitting power and spectrum emission mask restriction of the frequency band mode, and RF restrictions). 

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). The resource allocation message includes information of the frequency band mode such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. Additionally, Roessel discloses that the base station indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message (Roessel, [0034], [0036]). However Roessel suggests these features, Roessel does not explicitly teach the following features: regarding claim 1, and a second list for multiple spectrum emission information corresponding to the first list.

            However, Ishii teaches and a second list for multiple spectrum emission information corresponding to the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 2, Roessel teaches further comprising: 
identifying an uplink transmission power based on spectrum emission information corresponding to the frequency band indicated by the first listed frequency band information (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel does not explicitly teach the following features: regarding claim 2, among the multiple spectrum emission information.

However, Ishii teaches among the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 3, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list.

As to claim 3, Ishii teaches wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 4, further comprising: 
applying spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information.

As to claim 4, Ishii teaches further comprising: 
(Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 5, Roessel teaches wherein the first list is broadcast based on system information from the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS). 

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 5, the second list is broadcast based on system information from the base station.

However, Ishii teaches the second list is broadcast based on system information from the base station (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 8C-8D, [0108], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands. The information is transmitted to the mobile station via broadcast information as a system information block).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 6, Ishii teaches a terminal in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0025], Fig. 4, [0036], a UE implementing a method for supporting multiple frequency band modes, where the UE is in a wireless system which also supports multiple frequency band modes), the terminal comprising: 
a transceiver (Roessel, Fig. 1, Fig. 3 step 316 and 320, [0025], Fig. 4 step 410 and 412, Fig. 5, [0041], [0043], the UE includes a transceiver 513 used to transmit and receive data to and from a base station); and 
a controller (Roessel, Fig. 1, Fig. 3, [0025], Fig. 4, Fig. 5, [0041]-[0042], the UE includes a processor to control the components of the UE, where the processor is connected to the transceiver) configured to: 
receive, from a base station via the transceiver, a first list for multiple frequency band information supported by a cell of the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS), 
identify multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0039], [0040], the UE determines an allocated uplink channel supported by the UE based on receiving the broadcast message with the frequency modes supported by the BS. [0036]-[0037], additionally, the UE determines its support to the multiple frequency band modes and responds with a signaling message indicating its support for the multiple frequency band modes. This indicate that the UE determines or identifies multiple frequency band modes to transmit the response, and to further perform downlink and uplink communications), and 
apply a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0036]-[0037], [0038], [0039], [0040], the UE uses the allocated uplink channel and downlink channel to communicate with the BS, based on receiving the broadcast message with the frequency modes supported by the BS and the determined multiple frequency band modes supported by the UE, where using the allocated channel includes minimal interference to neighbor channels, compliance with transmitting power and spectrum emission mask restriction of the frequency band mode, and RF restrictions). 

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). The resource allocation message includes information of the frequency band mode such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. Additionally, Roessel discloses that the base station indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message (Roessel, [0034], [0036]). However Roessel suggests these features, Roessel does not explicitly teach the following features: regarding claim 6, and a second list of multiple spectrum emission information corresponding to the first list.

However, Ishii teaches and a second list of multiple spectrum emission information corresponding to the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 7, Roessel teaches wherein the controller is further configured to identify an uplink transmission power based on spectrum emission information corresponding to the frequency band indicated by the first listed frequency band information (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)). 

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel does not explicitly teach the following features: regarding claim 7, among the multiple spectrum emission information.

However, Ishii teaches among the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 8, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency bands of the first list.

As to claim 8, Ishii teaches wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 9, wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission information among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information.

As to claim 9, Ishii teaches wherein the controller is further configured to apply spectrum emission information indicated by first listed spectrum emission information among (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 10, Roessel teaches wherein the first list is broadcast based on system information from the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS). 



However, Ishii teaches the second list is broadcast based on system information from the base station (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 8C-8D, [0108], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands. The information is transmitted to the mobile station via broadcast information as a system information block).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 11, Roessel teaches a method performed by a base station in a communication system (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4 step 402, [0035], [0036], a method for supporting multiple frequency band modes at a base station, where the base station is in a wireless system which also supports multiple frequency band modes), the method comprising: 
generating a first list for multiple frequency band information supported by a cell of the base station cell (Roessel, Fig. 1, Fig. 3, [0028], [0034], Fig. 4, [0035], [0036], [0034], a message is created by the base station, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the base station); and 
transmitting the first list for the multiple frequency band information supported by the cell (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message from the BS, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS); 
wherein the first list indicates that a terminal applies a frequency band indicated by first listed frequency band information among the multiple frequency band information supported by the terminal from the first list for the multiple frequency band information supported by the cell (Roessel, Fig. 3, [0030], [0034], Fig. 4, [0036]-[0037], [0038], [0039], [0040], the UE uses the allocated uplink channel and downlink channel to communicate with the BS, based on receiving the broadcast message with the frequency modes supported by the BS and the determined multiple frequency band modes supported by the UE, where using the allocated channel includes minimal interference to neighbor channels, compliance with transmitting power and spectrum emission mask restriction of the frequency band mode, and RF restrictions). 

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). The resource allocation message includes information of the frequency band mode such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. Additionally, Roessel discloses that the base station indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message (Roessel, [0034], [0036]). However Roessel suggests these features, Roessel does not explicitly teach the following features: regarding claim 11, and a second list for multiple spectrum emission information corresponding to the first list, and
transmitting the second list for the multiple spectrum emission information.

However, Ishii teaches and a second list for multiple spectrum emission information corresponding to the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station), and
transmitting the second list for the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station transmits the message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 12, Roessel teaches wherein an uplink transmission power is identified based on spectrum emission information corresponding to the frequency band information indicated by the first listed frequency band information (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel does not explicitly teach the following features: regarding claim 12, among the multiple spectrum emission information.

However, Ishii teaches among the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 13, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list.

As to claim 13, Ishii teaches wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 14, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information.

As to claim 14, Ishii teaches wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 15, Roessel teaches wherein the first list is broadcast based on system information from the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS). 



However, Ishii teaches the second list is broadcast based on system information from the base station (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 8C-8D, [0108], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands. The information is transmitted to the mobile station via broadcast information as a system information block).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 16, Roessel teaches a base station in a communication system (Roessel, Fig. 1, [0017], Fig. 3, Fig. 4 step 402, [0035] ln 1-3, [0035] ln 13-15, [0036], Fig. 5, [0041], [0046], a base station implementing a method for supporting multiple frequency band modes, where the base station is in a wireless system which also supports multiple frequency band modes), the base station comprising: 
a transceiver (Roessel, Fig. 1, Fig. 3 step 316 and 320, Fig. 4 step 410 and 412, [0035] ln 13-15, Fig. 5, [0041], [0043], the base station includes a transceiver 513 used to transmit and receive data to and from a UE); and 
a controller (Roessel, Fig. 1, Fig. 3, Fig. 4, [0035] ln 13-15, Fig. 5, [0041]-[0042], the base station includes a processor to control the components of the base station, where the processor is connected to the transceiver) configured to: 
generate a first list for multiple frequency band information supported by a cell of the base station (Roessel, Fig. 1, Fig. 3, [0028], [0034], Fig. 4, [0035], [0036], [0034], a message is created by the base station, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the base station), and 
transmit, via the transceiver (Roessel, Fig. 1, Fig. 3 step 316 and 320, Fig. 4 step 410 and 412, [0035] ln 13-15, Fig. 5, [0041], [0043], the base station includes the transceiver 513 used to transmit and receive data to and from the UE), the first list for the multiple frequency band information supported by the cell (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives the broadcast message from the BS, where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS); 
(Roessel, Fig. 3, [0030], [0034], Fig. 4, [0036]-[0037], [0038], [0039], [0040], the UE uses the allocated uplink channel and downlink channel to communicate with the BS, based on receiving the broadcast message with the frequency modes supported by the BS and the determined multiple frequency band modes supported by the UE, where using the allocated channel includes minimal interference to neighbor channels, compliance with transmitting power and spectrum emission mask restriction of the frequency band mode, and RF restrictions). 

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message which is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). The resource allocation message includes information of the frequency band mode such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. Additionally, Roessel discloses that the base station indicates the information of multiple frequency band modes supported by the base station to the UE by sending the system information message (Roessel, [0034], [0036]). However Roessel suggests these features, Roessel does not explicitly teach the following features: regarding claim 16, and a second list for multiple spectrum emission information corresponding to the first list, and 
transmit the second list for the multiple spectrum emission information.

However, Ishii teaches and a second list for multiple spectrum emission information corresponding to the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station), and 
transmit the second list for the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station transmits the message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power. Then, the mobile station determines the transmit power based on the information received from the base station).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 17, Roessel teaches wherein an uplink transmission power is identified based on spectrum emission information corresponding to the frequency band information indicated by the first listed frequency band information (Roessel, Fig. 1, Fig. 3 step 318, [0030], [0034] ln 9-19, Fig. 4 step 408, [0039] ln 1-10, the resource allocation message for uplink is transmitted by the BS to the UE, where the message includes RF restrictions such as maximum transmitting power, center of the frequency channel, a spectrum emission mask, channel bandwidth, etc. The information in the resource allocation message is used by the UE to adjust uplink transmission behavior in compliance with the frequency band mode of the remote cell, which was indicated in the previous message (broadcast message or system information message)).

Roessel teaches the claimed limitations as stated above. Roessel further discloses that the base station transmits to the UE the resource allocation message that is used to adjust the uplink transmission behavior in compliance with the frequency band mode of the base station, while taking taken into consideration the RF restrictions of the UE’s native frequency band mode (Roessel, [0030], [0039], [0040] ln 1-4). However, Roessel does not explicitly teach the following features: regarding claim 17, among the multiple spectrum emission information.

However, Ishii teaches among the multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 18, wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list.

As to claim 18, Ishii teaches wherein the multiple spectrum emission information of the second list are listed in a same order of the multiple frequency band information of the first list (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091], Fig. 11, [0191]-[0192], the message that includes the multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power are shown to be in order corresponding to the multiple frequency bands. The first system information is disclosed by Roessel, where information of the multiple frequency modes is comprised in the signaling message. Ishii discloses that the message is listed in the order corresponding to the multiple supported frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 19, wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information.

As to claim 19, Ishii teaches wherein spectrum emission information indicated by first listed spectrum emission information is applied among spectrum emission information supported by the terminal from the second list for multiple spectrum emission information (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency band mode but for all supported frequency band modes, and additionally to have the features, as taught by Ishii, in order to flexibly reduce the amount of interference to an adjacent system based on the geographical region in which the mobile communications system is applied (Ishii, [0028]).

As to claim 20, Roessel teaches wherein the first list is broadcast based on system information from the base station (Roessel, Fig. 1, [0017], Fig. 3, [0034], Fig. 4, [0035], [0036], the UE receives a broadcast message from a base station (BS), where the message indicates a support of multiple band modes by including information on the frequency band modes supported, such as identifier for each supported frequency band mode, channel bandwidth, frequency channel numbering scheme, number of frequency channels, etc. The message includes the information of at least the native frequency band mode and one or more additional frequency band modes supported by the BS). 

Roessel teaches the claimed limitations as stated above. Roessel does not explicitly teach the following features: regarding claim 20, the second list is broadcast based on system information from the base station.

However, Ishii teaches the second list is broadcast based on system information from the base station (Ishii, Figs. 6-7, [0079] ln 20-32, [0080], [0087], Figs. 8A-8B, [0088] ln 12-24, [0091]-[0092], [0096], [0105], Fig. 8C-8D, [0108], Fig. 11, [0191]-[0192], the base station is capable of transmit a message to the mobile station, where the message includes multiple frequency bands with corresponding network signaling values, A-MPR, maximum transmit power, tolerance, spectrum emission mask information and amount of reduction from nominal power; [0193], the mobile station conducts the uplink transmission using the maximum transmit power determined in step 1104, where multiple maximum transmit power information is provided to the mobile station (i.e. Fig. 8A) for the different frequency bands. The information is transmitted to the mobile station via broadcast information as a system information block).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Roessel, by including the information already sent for one frequency (Ishii, [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473